Citation Nr: 0739545	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for bilateral tinea 
pedis.  

2.  Entitlement to an increased rating for pityriasis 
versicolor, rated as noncompensable prior to April 24, 2007, 
and as 10 percent disabling as of April 24, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to 
August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that continued 
a noncompensable disability rating for bilateral tinea pedis 
and continued a noncompensable disability rating for 
pityriasis versicolor.  In March 2007, the Board remanded the 
claim for additional development.  

A July 2007 rating decision increased the rating for 
pityriasis versicolor, from 0 to 10 percent disabling, 
effective April 24, 2007.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinea pedis is 
manifested by subjective complaints of itching and 
discomfort.  The disability is not manifested by exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area; nor does it involve at least 5 percent of the 
entire body, or 5 percent of exposed areas; or require 
treatment such as therapeutic doses of corticosteroids or 
other immunosuppressive drugs.   

2.  Prior to April 24, 2007, the veteran's service-connected 
pityriasis versicolor was not manifested by exfolation, 
exudation, or itching of an exposed surface or extensive 
area; nor did it involve at least 5 percent of the entire 
body; at least 5 percent of exposed areas affected; or 
require intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs.

3.  As of April 24, 2007, the veteran's service-connected 
pityriasis versicolor is manifested by itchy, hyperpigmented 
areas that affect 15 percent of his body surface area.  The 
disability is not manifested by constant exudation or 
constant, extensive lesions, or marked disfigurement; nor 
does it involve 20 to 40 percent of the entire body, or 20 to 
40 percent of exposed areas; or require treatment such as 
therapeutic doses of corticosteroids or other 
immunosuppressive drugs for more than six weeks during the 
past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral tinea 
pedis have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.118, Diagnostic Codes (DC) 7806, 7813 (as in 
effect both prior to and as of Aug. 30, 2002).    

2.  The criteria for a compensable rating prior to April 24, 
2007, and for a rating greater than 10 percent as of April 
24, 2007, for pityriasis versicolor have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, DC 7806 (as 
in effect both prior to and as of Aug. 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

The veteran has been diagnosed with bilateral tinea pedis.  
The RO rated that condition under DC 7813, which contemplates 
disability due to dermatophytosis, or tinea pedis.  38 C.F.R. 
§ 4.118, DC 7813.  The veteran has also been diagnosed with 
pityriasis versicolor.  The Board notes that where the 
veteran's diagnosed condition does not match any of the 
diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2007).  One 
diagnostic code may be more appropriate than another based 
upon factors such as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology.  The 
RO rated the veteran's pityriasis versicolor, by analogy, 
under DC 7806, which contemplates disability due to 
dermatitis or eczema.  Given the nature of the veteran's 
disabilities, the Board finds that the rating criteria 
applied by the RO are appropriate.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2007).  The 
Board can identify no more appropriate diagnostic codes and 
the veteran has not identified any.  Butts v. Brown, 5 Vet. 
App. 532 (1993).  Accordingly, the Board will proceed with an 
analysis of the veteran's disabilities under these diagnostic 
codes.   

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
Corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO considered the veteran's claims under the 
amended criteria and in a May 2004 Statement of the Case, the 
veteran was duly notified of these changes.  Taking these 
factors into consideration, the Board will proceed with 
consideration of this appeal, applying the version of the 
criteria which is more favorable to the veteran, subject to 
the effective date limitations set forth at VAOPGCPREC 3-2000 
(Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

38 C.F.R. § 4.118, as in effect prior to August 30, 2002, 
directs that DCs 7807 through 7819 be rated as for eczema (DC 
7806), dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.    

Under DC 7806, as in effect prior to August 30, 2002, a 10 
percent rating was warranted for a skin disorder with 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).   

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted where more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected; or where there is constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).    



Bilateral Tinea Pedis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating for tinea pedis have not been met, under either the 
old criteria or the criteria as amended.  On VA examination 
in November 2001, there was no evidence of tinea pedis.  The 
veteran was diagnosed with a history of tinea pedis, 
currently resolved.  Similarly, on VA examination in December 
2003, the veteran reported his tinea pedis condition as 
currently being mild but stated that it would worsen during 
the summer months.  Examination of the feet revealed no tinea 
pedis, and the examiner diagnosed the veteran with a history 
of bilateral tinea pedis, currently resolved.  

On VA examination in April 2007, the veteran reported 
treating his tinea pedis topically for one to six weeks in 
the previous 12 months.  The treatment was neither a 
corticosteroid nor an immunosuppressive.  He gave a history 
of very minimal, episodic treatment, and his records showed 
no treatment or complaints within the previous 12-month 
period.  Examination revealed that the veteran's feet were 
without active papular or macular lesions, and there were no 
exudations or excoriations.  There was dry, thickened skin on 
the plantar aspect of both feet and thickened calluses over 
the posterior aspect of the calcaneous bilaterally.  The body 
surface area that was affected was 3.5 percent, and no 
exposed areas were affected.  

In this case, there is no objective or reliable evidence that 
the veteran's service-connected disability involves 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area so as to warrant a compensable 
rating under 38 C.F.R. § 4.118, DC 7806 (2001).  
Additionally, as the evidence does not show that the tinea 
pedis involves 5 percent or more of the entire body, or of 
the exposed areas affected, or requires intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs, entitlement to a compensable rating under the revised 
criteria are also not met.  38 C.F.R. § 4.118, DC 7806 
(2007).      

As the preponderance of the evidence is against the claim for 
an increased rating for bilateral tinea pedis, the appeal 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).   

Pityriasis Versicolor

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for an increased 
rating have not been met, under either the old criteria or 
the criteria as amended.

On VA examination in November 2001, the veteran reported 
having some pityriasis versicolor flare-ups on his chest, 
back, and groin areas.  Examination revealed some slight 
thoracic and scrotal pityriasis versicolor.  The diagnosis 
was a history of pityriasis versicolor, currently mild on the 
thorax.  

On VA examination in December 2003, the veteran reported his 
pityriasis versicolor condition as currently being mild but 
stated that it would worsen during the summer months.  
Examination revealed slight pityriasis versicolor about the 
back.  There was a heralding type patch just left of the 
thoracic spine that was hyperpigmented and circular.  There 
was no pityriasis versicolor on the thorax anteriorly.  The 
diagnosis was a history of pityriasis versicolor, currently 
mild.  

The Board finds that the evidence does not show that prior to 
April 24, 2007, the veteran's service-connected pityriasis 
versicolor was not manifested by exfolation, exudation, or 
itching of an exposed surface or extensive area; nor did it 
involve at least 5 percent of the entire body; at least 5 
percent of exposed areas affected; or require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Therefore, the Board finds that the 
criteria for a compensable rating were not met prior to April 
24, 2007.

At a VA examination on April 24, 2007, the veteran reported 
treating his pityriasis versicolor topically for one to six 
weeks in the previous 12 months.  The treatment was neither a 
corticosteroid nor an immunosuppressive.  He gave a history 
of very minimal, episodic treatment, and his records showed 
no treatment or complaints within the previous 12-month 
period.  Examination revealed no active macules with scales.  
There was no evidence of excoriations or lichenification of 
skin over affected areas of the trunk, back, and arms that 
indicated significant chronic pruritis.  The body surface 
area that was affected was 15 percent, and no exposed areas 
were affected.  There were old hyperpigmented macular areas 
on the chest, upper back, and bilateral deltoid areas.      

In this case, there is no objective or reliable evidence that 
the veteran's service-connected disability involves constant 
exudation or constant, extensive lesions, or marked 
disfigurement so as to warrant an increased rating under 
38 C.F.R. § 4.118, DC 7806 (2001).  Additionally, as the 
evidence does not show that the pityriasis versicolor 
involves 20 to 40 percent of the entire body, or of the 
exposed areas affected, or requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for more 
than six weeks during the past 12-month period, entitlement 
to an increased rating under the revised criteria are also 
not met.  38 C.F.R. § 4.118, DC 7806 (2007).      

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's pityriasis versicolor, 
the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001 and July 
2005; a rating decision in August 2002; a statement of the 
case in May 2004; and a supplemental statement of the case in 
March 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2007 rating decision and 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.




ORDER

A compensable rating for bilateral tinea pedis is denied.  

An increased rating for pityriasis versicolor is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


